                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


MICHELLE GUTIERREZ,

               Plaintiff,

v.                                                                     No. 1:19-cv-00124-KBM

MARCELLO’S CHOPHOUSE, et al.,

               Defendants.

                    MEMORANDUM OPINION AND ORDER GRANTING
                      MOTION TO PROCEED IN FORMA PAUPERIS

       THIS MATTER comes before the Court on Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs, Doc. 2, filed February 13, 2019.

Application to Proceed in forma pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “[A]n application to proceed in forma pauperis should be evaluated in light

of the applicant's present financial status.” Scherer v. Kansas, 263 Fed. Appx. 667, 669 (10th Cir.

2008) (citing Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir.1988)). “The statute [allowing a litigant
to proceed in forma pauperis ] was intended for the benefit of those too poor to pay or give security

for costs....”   See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that one cannot

because of his poverty pay or give security for the costs and still be able to provide himself and

dependents with the necessities of life.” Id. At 339.

        Plaintiff signed an affidavit declaring that she is unable to pay the costs of these

proceedings and stated: (i) her average monthly income amount is $1,800.00 in unemployment

payments; (ii) her monthly expenses total $2,065.00; (iii) she has no funds in cash or in bank

accounts. The Court grants Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs because she signed an affidavit declaring that she is unable to pay the costs of these

proceedings, she has no cash or funds in bank accounts, and her monthly expenses exceed her

monthly income.

Service on Defendants

        Section 1915 provides that the “officers of the court shall issue and serve all process, and

perform all duties in [proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). Rule 4 provides

that:

        At the plaintiff’s request, the court may order that service be made by a United
        States marshal or deputy marshal or by a person specially appointed by the court.
        The court must so order if the plaintiff is authorized to proceed in forma pauperis
        under 28 U.S.C. § 1915 or as a seaman under 28 U.S.C. § 1916.

Fed. R. Civ. P. 4(c)(3).

        The Court will not order service of Summons and Complaint on Defendants at this time

because Plaintiff has not provided the Court with the addresses of Defendants. The Court will

order service if Plaintiff files a motion for service which provides addresses where the Defendants

may be served.

                                                 2
       IT IS ORDERED that Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs, Doc. 2, filed February 13, 2019, is GRANTED.



                                          _____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             3
